Title: To John Adams from Henry Knox, 21 August 1776
From: Knox, Henry
To: Adams, John


     
      Dear Sir
      New York 21 Augt 1776
     
     I received your favor by the post for which please to accept my thanks. I hope the Copper you mentioned will be purchas’d as speedily as possible, as it appears to me to be matter of the utmost consequence. I have purchas’d about two tons but this is nothing equal to what I wish was collected. We ought at least to have enough to cast an hundred Mortars, Howitzers, and feild peices. A numerous and well serv’d field Artillery in action very often confers victory. As Copper Can be purchas’d at a little advanc’d price we may be possessd of a fine field train, but if for fear of trouble or expence we omit getting them and any bad Consequences happen our Enemies will laugh at us and posterity curse us. Let us for a moment suppose a misfortune happen to the field Artillery we have in this army, Where shall we get immediately supplied—not in America. With you I very much lament the want of General officers for the State of Massachusetts Bay. In confidence I am sorry to observe that few men of Genius Spirit and solid judgement are high up in the list of Colonels from that State. The requisitions necessary for a General officer are so many that I tremble to think of some certain situations where true greatness of soul alone could extricate an army out of its difficulties. The remedy is, local. We have a number of our young men of sense and abilities in the army, but not the greatest proportion—these ought to be drawn into it. It is from men of solid abilities united with Spirit that a Country is to expect great actions. A man being a good marksman cannot in the nature of things alone be a sufficient Recommendation to make him either a Colonel or General officer. There is Col Glover of the 14 Regiment from Marblehead who appears to be the most suitable man I know in our list of Colonels for promotion. He is brave and is said to be a man of reflection.
     Pray my dear Sir when is the army to be Re-Inlisted? How much bounty is intended to be given? It is said you intend to attempt raising an army, for three years with ten dollars Bounty. In my opinion you could Create an army with equal ease. When the soldiers of this army who are the Yeomanry and the Yeomanrys Sons first engag’d in the service, their County was the immediate Seat of war—and had there have been no pay they would have been oblig’d by the Laws of self preservation to have Continued for some time embodied. The first emotions subsided and people thought it reasonable that those who did not fight should pay. As the pay of the soldiers was high in their opinions they rais’d every necessary the soldier wanted to enable them to pay their proportions—which Spirit has diffus’d it self to every place to which the army has Removd. So that in fact that which appear’d to be at first great pay will not now afford them decent subsistence cloathing—nothing to remit to their families except they go as ragged as beggars. From the observations and Inquiries I have been able to make it appears to me that nothing short of 25 or 30 Dollars Bounty and 100 or 150 Acres Land at the expiration of their Service will produce an army from the New England Colonies. Any attempt at a less expence will be fruitless. The pay of the officers must likewise be rais’d or you will have very few of the present officers to continue longer in the service. They are not vastly riveted to the honor of starving their families for the sake of being in the army. I wish you to consult Marshall Saxe on the Chapter of paying the troops. I am not speaking for myself. But I am speaking in the behalf of a great number of worthy men who wish to do their Country every Service in their power at a less price than the ruin of themselves and families. I write thus freely to you as I am certain you wish to be inform’d of naked facts.
     The enemy appear to hesitate where to attack us. Their protraction is of service to us as we are daily Receiving large Reinforcements. If they make their push on Long Island I think we shall beat them. If they make their attack on the Island of New York they will stake an empire on the cast of a Die on the success of one action. They will act unlike Good Generals for if they are beaten they must be ruined past redemption. For these Reasons I think their first attempts will be on Long Isle. They have got sick of the North River. In a day or two we shall have the east River stoppd sufficiently. I am Dear sir with the greatest Respect and affection your most obet. & most hble Sert.
     
      Henry Knox
     
    